Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadwick (US 2015/0365003 A1, hereinafter “Sadwick”) in view of Papica et al. (US 2019/0393788 A1, hereinafter “Papica”) and in view of Yu (US 20200328590 A1, hereinafter “Yu”). 
Regarding claim 1, Sadwick discloses a power supply system comprising: 
a rectifier configured to rectify an input signal to generate a rectified signal having a single polarity ([0047]); 
a converter configured to generate a drive signal for powering a light source ([0049]); and 
a ripple control system comprising a voltage-controlled resistor (VCR) coupled to [the converter], the ripple control system being ([0106]: voltage control resistor connected between inputs with Zener diodes and output of the resistor network to limit voltage)and configured to dynamically adjust a resistance of the VCR to compensate for ripples in the drive signal ([0061]). 
However, Sadwick does not disclose:
to a secondary side, based on the rectified signal, the converter having a primary side and secondary side electrically isolated from the primary side, and electrically in series with [the load], based on the drive signal and a reference signal. 
In analogous art, Sadwick teaches:
to a secondary side, based on the rectified signal, the converter having a primary side and secondary side electrically isolated from the primary side ([0024], [0018]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the isolation of primary side and secondary within the power supply system since it is desirable to the secondary side to provide electrical isolation and to reduce interference from being transmitted ([0025], Papica).
	In analogues art, Yu teaches:
electrically in series with [the load], based on the drive signal and a reference signal ([0031], [0033]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the drive signal and the reference signal control with the existing power supply system for the load control since it is desirable to provide the over voltage management ([0048], Yu).

Regarding claim 2, Sadwick discloses the power supply system of claim 1, wherein the ripple control system further comprises: 
a sense resistor configured to sense the drive signal output by the converter ([0105], [0122]); 
a reference generator configured to generate the reference signal ([0105]); and 
an operational amplifier configured to receive the reference signal and the sensed drive signal, and to generate a gate control signal based on a difference between the reference signal and the sensed drive signal from the sense resistor ([0105]), wherein the VCR is electrically coupled to the sense resistor and the operational amplifier, the resistance of the VCR being determined by the gate control signal ([0085] and [0086]: gate drive signal between reference signal and sense, [0087]: sense resistor as current sense and gate drive translates the FET drive up and buffer the signal, [0105]: a solid state circuit protection module 1214 is controlled, for example but not limited to, based on a comparison by an error amplifier 1212 between the current set point voltage across a sense resistor 108 and a voltage reference 1210.). 

Regarding claim 3, Sadwick discloses power supply system of claim 2, wherein the sense resistor has a resistance of 0.1 ohm to 2 ohm, and wherein the resistance of the VCR varies from 0.1 ohm to 10 k-ohm depending on the gate control signal ([0087]).  

Regarding claim 4, Sadwick discloses power supply system of claim 2, wherein the sense resistor is electrically coupled between an output terminal of the converter and a terminal of the VCR, and wherein the VCR is electrically coupled between the sense resistor and an input terminal of a light source ([0066], [0067]).  

Regarding claim 5, Sadwick discloses power supply system of claim 2, wherein the operational amplifier is configured to dynamically adjust the resistance of the VCR in response to changes in the drive signal ([0035]). 

Regarding claim 6, Sadwick discloses the power supply system of claim 2, wherein the reference generator is configured to generate the reference signal based on a dimmer setting from a dimming controller ([0152], [0155]). 

Regarding claim 7, Sadwick discloses the power supply system of claim 2, wherein the VCR comprises: a metal-oxide-semiconductor field-effect transistor (MOSFET) having a gate electrically coupled to an output of the operational amplifier ([0085], [0087]).  

Regarding claim 8, Sadwick discloses the power supply system of claim 7, wherein the operational amplifier is configured to maintain the MOSFET in an ohmic region of operation ([0113]; [0032]: linear region is the ohmic region).  

Regarding claim 9, Sadwick discloses the power supply system of claim 2, wherein the converter is a DC-DC converter, the rectifier is a bridge rectifier, and the input signal is an alternating-current (AC) signal ([0023]).  

Regarding claim 10, Sadwick discloses the power supply system of claim 2, wherein the reference generator comprises: 
a pulse-width modulation (PWM) generator configured to generate a PWM signal corresponding to the reference signal ([0112]); and 
a low-pass filter configured to filter the PWM signal to generate the reference signal ([0155], [0098]).  

Regarding claim 11, Sadwick discloses the power supply system of claim 2, wherein the reference generator comprises: 
a digital circuit configured to generate a digital signal corresponding to the reference signal ([0155]); and 
a digital-to-analog converter (DAC) configured to convert the digital signal to the reference signal ([0106], [0126]).  

Regarding claim 12, Sadwick discloses the power supply system of claim 1, wherein the ripple control system is electrically isolated from a primary side of the converter ([0032], [0042]: the isolated side being the second side and the primary side provide the conversion).  

Regarding claim 13, Sadwick discloses a power supply system comprising: 
a converter configured to generate a drive signal based on a rectified input signal for powering a light source ([0047]); 04/30/21 5:17PM193570 (302461-00176)
a ripple control system comprising a voltage-controlled resistor (VCR) coupled to [the converter] and configured to dynamically adjust a resistance of the VCR to compensate for ripples in the drive signal ([0049]); and 
a voltage threshold controller to sense a voltage drop across the VCR and to generate a feedback signal to control the drive signal of the converter based on the voltage drop ([0106]: voltage control resistor connected between inputs with Zener diodes and output of the resistor 
However, Sadwick does not disclose: 
a secondary side, the converter having a primary side and a secondary side electrically isolated from the primary side; and
a voltage threshold controller coupled to the secondary side of the converter. 
In analogous art, Papica teaches a secondary side, the converter having a primary side and a secondary side electrically isolated from the primary side ([0024], [0018]); and
a voltage threshold controller coupled to the secondary side of the converter ([0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the isolation of primary side and secondary within the power supply system since it is desirable to the secondary side to provide electrical isolation and to reduce interference from being transmitted ([0025], Papica).

Regarding claim 14, Sadwick discloses the power supply system of claim 13, further comprising: 
a rectifier configured to rectify an input signal to generate the rectified input signal having a single polarity ([0138]).  

Regarding claim 15, Sadwick discloses the power supply system of claim 13, wherein the converter is configured to reduce the voltage drop across the VCR based on the feedback signal ([0125]). 

Regarding claim 16, Sadwick discloses the power supply system of claim 13, wherein the voltage threshold controller is configured to provide the feedback signal to the converter, and wherein the converter is configured to regulate a DC-level voltage of the drive signal based on the feedback signal ([0086]).  

Regarding claim 17, Sadwick discloses the power supply system of claim 13, further comprising: a primary controller coupled to a primary side of the converter, wherein the voltage threshold controller is configured to provide the feedback signal to the primary controller, and-25-114325504.104/30/21 5:17PM193570 (302461-00176) wherein the primary controller is configured to regulate a DC-level voltage of the drive signal based on the feedback signal ([0032], [0034], [0050], [0051]: voltage signal based on the feedback signal and the linear voltage being converted by DC to DC buck converter for lowering the drive signal).  



Regarding claim 19, Sadwick discloses the power supply system of claim 13, wherein the voltage threshold controller is configured to communicate the feedback signal to a primary side of the converter via an optocoupler ([0157]: optocoupler).  

Regarding claim 20, Sadwick discloses the power supply system of claim 13, wherein the ripple control system further comprises: 
a sense resistor configured to sense the drive signal output by the converter ([0105], [0122]);
a reference generator configured to generate the reference signal ([0112]); and 
an operational amplifier configured to receive the reference signal and the sensed drive signal from the sense resistor ([0105]), and to generate a gate control signal based on a difference between the reference signal and the sensed drive signal, wherein the VCR is electrically coupled to the sense resistor and the operational amplifier, the resistance of the VCR being determined by the gate control signal ([0085] and [0086]: gate drive signal between reference signal and sense, [0087]: sense resistor as current sense and gate drive translates the FET drive up and buffer the signal, [0105]: a solid state circuit protection module 1214 is controlled, for example but not limited to, based on a comparison by an error amplifier 1212 between the current set point voltage across a sense resistor 108 and a voltage reference 1210).

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
2/11/2022